Citation Nr: 1512234	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to October 1983.  He also had annual training with the Idaho Army National Guard from October 1988 to January 1989, and April 1990 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

The undersigned held a RO travel board hearing with the Veteran in June 2013.  A transcript has been associated with the Veteran's file on VBMS.  


FINDINGS OF FACT

1.  The Veteran has tinnitus that is attributable to active military service.

2.  The Veteran does not have hearing loss that is attributable to active military service; sensorineural hearing loss did not manifest to a degree of 10 percent within one year of his separation from service.  


CONCLUSIONS OF LAW

1. The Veteran has tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in August 2011, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  The Veteran was afforded a VA audiology in March 2012 for his claim.  There is no argument or indication that the opinion is inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements and testimony in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss or tinnitus, see Fountain v. McDonald, --- Vet. App. ----, No. 13-0540, 2015 WL 510609, at *12 (Vet. App. Feb. 9, 2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran stated at his examination that he has had tinnitus since 1974.  The Veteran is competent to report tinnitus, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and the Board finds him credible.  While the VA etiology opinion indicated that it was not likely that tinnitus is related to service, the Board finds that the evidence regarding this matter is at least in equipoise.  Therefore, service connection for tinnitus is warranted.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, the Veteran's March 2012 shows auditory thresholds greater than 40 decibels in both ears at 3000 and 400 Hertz.  He therefore has hearing loss for VA purposes.  

The Veteran's DD-214 from 1971 indicates that he served as a combat engineer track vehicle crewman.  He also stated in his March 2013 VA Form 9 that he served as a combat engineer and dealt with explosives.  In service acoustic trauma is therefore conceded.  

The Veteran has provided lay statements concerning his hearing loss.  On his July 2011 claim, the Veteran stated that his hearing loss began in 1970.  He also noted on his June 2012 notice of disagreement that none of his post-service jobs have exposed him to acoustic trauma.

The Veteran testified before the Board in June 2013.  He described the acoustic trauma that he had in service.  He stated that at one point in service he went deaf for three days after firing a M85, around the summer of 1975.  The Veteran also described how, during post-service employment at Saint Luke's, he was inadvertently written up for yelling at people because he didn't realize he was talking that loud.  He stated that he was first diagnosed with hearing loss in 1993.  

On VA audiology examination in March 2012, the examiner stated that the Veteran's hearing loss is not at least as likely as not due to his military service, as he had hearing within normal limits for VA purposes on all the audiograms that were performed during service.  The examiner reviewed the overall evidence, including the Veteran's history of hearing problems since service and his reported acoustic trauma while on active duty.  

Service treatment records reflect the following puretone thresholds reported on examination in June 1974:  




HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

On examination in December 1974, the following puretone thresholds were documented:




HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
20
15
5
20
25

There are also records from an audiogram in January 1978.  The Veteran described his hearing as "fair."  The following puretone thresholds were documented:




HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
30
15
LEFT
10
10
10
20
35


Next, while on active duty in August 1979, the following puretone thresholds were documented:




HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
15

15
LEFT
20
20
20

25

Puretone thresholds were not reported at the July 1983 separation examination, however, the Veteran indicated that he had or had had hearing loss in the Report of Medical History.  

The Veteran's enlistment examination for the Idaho Army National Guard was conducted in February 1985.  The Veteran denied having or having had hearing loss on the Report of Medical History.  The following puretone thresholds were documented:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
10
10
0
20
35

In December 1988, the Veteran had another examination.  On Report of Medical History, he stated that he didn't know whether he had or had had a hearing loss.  On examination, the following puretone thresholds were documented:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
15
15
10
25
25

The last available examination for the Veteran's Idaho Army National Guard was conducted in January 1993.  The Veteran stated that he had trouble hearing conversation and background music on his medical history.  The following puretone thresholds were documented:




HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
25
30
LEFT
10
10
5
25
35

The Board has considered the Veteran's lay statements and testimony.  
In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.  However, the Veteran has not made an adequate showing.  

The Veteran is competent to testify as to acoustic trauma in service, and to testify that he has had trouble hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his reports regarding the presence and absence of hearing loss are not consistent.  He claimed that he had or had had hearing loss at service discharge, but a few years later when entering the National Guard, he dined ever having hearing problems and later indicated that he was not sure whether he had or had had hearing loss.  Moreover, audiometric examinations in service and even following active duty when he was unsure whether he had hearing problems were all within normal limits for VA compensation purposes.  The Board does not find convincing evidence of continuity of hearing pathology since service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that the acoustic trauma in service caused his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  As previously discussed, to the extent the Veteran is competent to diagnose hearing loss, his lay testimony is unconvincing as he was claiming hearing problems sometimes and denying them at other times during and immediately following active duty.  During this period, actual audiometric examinations were within normal limits for VA compensation purposes.  

The Board notes that the Veteran has provided what appears to be an excerpt from a decision of the Court of Appeals for Veterans' Claims and an excerpt from a brief from a veteran service organization to the Board.  These excerpts, while discussing veteran's law, do not contain information specific to the Veteran's individual claim.  The Veteran also provided a January 2004 article from the American Legion Magazine.  However, it only discusses the diagnosis of hearing loss and tinnitus, and their causes, and does not contain studies relevant to the Veteran's situation.  


ORDER

Service connection for tinnitus is allowed.  

Service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


